Title: From James Madison to James Monroe, 29 June 1816
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpelier June 29. 1816.
        
        I have just red. yours of the 27th. As there is a concurrence in the opinion expresed in my last, as to the course to be taken with Algiers, little need be added on that subject. It ought evidently to be marked with decision

& frankness, and with as much conciliation as will consist with these essentials. As the promise of Decatur was gratuitous; as it was followed by a delivery, to the Algerine Agent; and as the vessel has been actually recd. by the Dey, no further demand can be made by him, which is not founded in arrogance and cupidity, or in a collusion with Spain. If Spain has given up the vessel without equivalent, it is the same thing to the dey, as if he had recd. it directly from the U.S. If for an equivalent; it is an acknowlegment by Spain who sold, and by Algiers who bought the vessel, that Algiers had lost the right by the capture & consequently that the capture was lawful. In this point of view it is particularly desireable that the nature of the transaction between Spain & Algiers be ascertained. If there was a quid pro quo in the case, Spain will doubtless not be very ready to disclose or confess it. Algiers on the other hand will find her policy in bringing it into view. If Mr. Poinsett will consent to take the place of Shaler, after an adjustment with the day [sic], there will be great propriety in associating him in the negociation. Shd. he not acquiese [sic] in the consular appt. there will be two objections to employing him in the ⟨n⟩egociation; 1. the surplusage of agency & expence; 2. the situation ⟨in⟩ which a termination of the transitory business will leave him. ⟨W⟩hether it be advisable to send the Corvette to the Mediterranean will be a ⟨su⟩bject for consultation. As it is possible that the instructions carried by Chaun⟨ce⟩y will not supersede the appeal last made to the decision of the Govt. here, ⟨i⟩t is of importance that our final decision should be speedily transmitted.
        The ground you propose to take with Onis is a very ⟨p⟩roper one. If he says the Brig was given up for value recd. he is pres⟨se⟩d with the inference above noted, as well as with the breach of promise to ⟨p⟩romote our accomodation with Algiers. If he says the surrender was grat⟨i⟩s Spain is bound in justice & in fulfilment of that promise, to take side ⟨w⟩ith us in quashing the pretensions of Algiers agst. us. He will probably ⟨a⟩vail himself of the diplomatic resort; that he is uninformed of what ⟨h⟩as passed between his Govt. & the Dey: but that he will forward ⟨y⟩our communications, to the former. You will of course transmit to Madrid, the instructions relating to Algiers, with instructions adapt⟨e⟩d to them & to your correspondence with Onis.
        The Case of the Whaling vessel seized at Valparaiso, & sent to Lima, with the danger threatened by the pretext for it, to so many others, has a just claim on our attention. If the want of a Sea letter be the sole pretext it may be hoped that the Govt. of Peru will not proceed to condemnation. The sea letter is meant, as a single document, ⟨to⟩ prove the ownership of the vessel, and to prevent her interruption on t⟨he⟩ high seas: It is not meant, as a sine qua non, to invalidate other pro⟨of,⟩ especially on a trial in port, unless there be a positive stipulation ⟨to⟩ that effect. The Ship Charles therefore may be acquitted at Lima, and oth⟨er⟩ seizures thereby

prevented. Not having the Spanish Treaty with m⟨e⟩ I can not say what its precise tenor may be, on the subject of sea letters; but it is not presumable that it can be fair⟨ly⟩ applied to any other than the ordinary cases of war between powe⟨rs⟩ enjoying undisputed Sovereignty: nor Could Spain in any vie⟨w⟩ appeal to the Treaty, without admitting what she will not admi⟨t⟩ that her Colonies are de facto Independent Nations. It may be further remarked that the Amn. vessel was bound to Lima, a Roya⟨l⟩ Province, and therefore no more liable to be seized for the wan⟨t⟩ of sea letter, than if bound to Cadiz or the Havannah. Nor ca⟨n⟩ any pretext be drawn from the light in which the U.S. have latterly placed the Contest between old Spain & Spanish America for if that could have the effect of requiring sea letters, the evide⟨nce⟩ of the ground taken by us, could not have been known at, or rather was long subsequent to the date, of the seizure in question. ⟨If⟩ your correspondence with Onis on this subject shd. pledge him to second our demands on the Spanish Authorities in Chile or Peru, it will be worth while to send a frigate with them, and the experiment may perhaps be due to the case, even ⟨i⟩f he should not favor it. I leave the decision with yourselves; ⟨u⟩nless you doubt & there be time for further communication with me. Will it not be proper, if a Frigate be sent to that Quarter, ⟨to⟩ let her visit the Mouth of Columbia, as belonging to the U.S. ⟨b⟩ut with instructions to avoid using force in any way—unless ⟨i⟩n that of defence? Bagot might be sounded, and at any rate apprized of the measure if adopted. I take for granted that whatever may pass with Onis on this occasion, or be done with⟨o⟩ut him, will be added to your communications for Madrid. Who would be the fittest Agent to go in a Frigate? Wd. Poinsett go? or wd. he be objectionable on the score of prejudices agst: his former ⟨a⟩ppearance in that quarter?
        I wish, before a separation at Washington takes place, that ⟨t⟩he critical state of our affairs with Spain may undergo a liberal consultation. Little more ⟨is⟩ wanting, if there be not enough already, to call for some final explanation from her. Cordial regards
        
          James Madison
        
      